Citation Nr: 1639546	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from January 1963 to December 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Houston, Texas, Regional Office (RO). In April 2014, the Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran had a travel board hearing before the undersigned Veterans Law Judge. In November 2012, the Veteran was informed that a transcript of his hearing could not be produced and that he was entitled to another hearing. In December 2012, the Veteran submitted a statement that he did want another hearing and he elected a videoconference hearing. The requested Board hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




